331 F.2d 145
UNITED STATES of America, Plaintiff-Appellee,v.James SMITH, Defendant-Appellant.
No. 15507.
United States Court of Appeals Sixth Circuit.
May 1, 1964.

Hopkins, Hopkins, Wilson & Morrissey, on the brief, Cincinnati, Ohio, Scott H. Ray, Jr., Lebanon, Ohio, of counsel, for appellant.
Arnold Morelli, First Asst. U.S. Atty., Cincinnati, Ohio, for appellee, Joseph P. Kinneary, U.S. Atty., Cincinnati, Ohio, on the brief.
Before MILLER, CECIL and EDWARDS, Circuit Judges.

ORDER.

1
This cause is pending before this Court on appeal from a judgment of conviction in the United States District Court for the Southern District of Ohio.


2
The Court having been orally advised that subsequent to filing a notice of appeal in the District Court, counsel for the appellant filed in the trial court a motion for new trial on the ground of newly discovered evidence.


3
It is hereby ordered that consideration and decision of this appeal be held in abeyance until the trial judge certifies to this Court whether he will grant the motion for a new trial or deny the same if the case is remanded to the District Court for a ruling on the motion.  Rule 33, Federal Rules of Criminal Procedure; United States v. West, 170 F. Supp. 200 (N.D.Ohio), aff'd, 274 F.2d 885, C.A.6, cert. den.  Haug v. United States, 365 U.S. 811, 819, 81 S. Ct. 688, 701, 5 L. Ed. 2d 691, 697; Zamloch v. United States, 187 F.2d 854, C.A.9, cert. den., 343 U.S. 934, 72 S. Ct. 770, 96 L. Ed. 1342; Paddock v. United States, 302 F.2d 514, C.A.9; Metcalf v. United States, 195 F.2d 213, C.A.6; Levinson v. United States, 32 F.2d 449, C.A.6; Hamel v. United States, 135 F.2d 969, C.A.6.